Case: 12-10859       Document: 00512317153           Page: 1    Date Filed: 07/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 23, 2013
                                     No. 12-10859
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILLIAM SANFORD,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-63-1


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       William Sanford appeals the 120-month sentence imposed in connection
with his guilty-plea conviction for aiding and abetting the making, possessing,
and uttering of a forged and counterfeit security. He contends that the district
court erred by denying him a reduction for acceptance of responsibility under
U.S.S.G. § 3E1.1.        Sanford argues that he pleaded and made significant
admissions regarding his involvement in the counterfeiting operation. He

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-10859     Document: 00512317153      Page: 2   Date Filed: 07/23/2013

                                  No. 12-10859

asserts that the alleged bases for the denial of acceptance of responsibility, that
he refused to admit his leadership role in the counterfeiting operation and his
misstatements regarding the length of time that he was involved in the
scheme, do not justify the denial.
      A defendant may receive a reduction in offense level pursuant to § 3E1.1
if he “clearly demonstrates acceptance of responsibility for his offense.”
§ 3E1.1(a).   The defendant bears the burden of demonstrating that the
reduction is warranted. United States v. Watson, 988 F.2d 544, 551 (5th Cir.
1993). “While the district court’s findings under the sentencing guidelines are
generally reviewed for clear error, a determination whether a defendant is
entitled to an adjustment for acceptance of responsibility is reviewed with even
greater deference.” United States v. Buchanan, 485 F.3d 274, 287 (5th Cir.
2007). We will affirm the district court’s decision not to grant a defendant a
reduction for acceptance of responsibility unless that decision is “without
foundation.” United States v. Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008)
(internal quotation marks omitted).
      Here, the presentence report (PSR) and addenda provide credible
evidence that Sanford denied relevant conduct. The record supports that
Sanford sought to minimize his role in the counterfeiting operation and was not
truthful with regard to the duration of his involvement in the scheme. See
United States v. Cabrera, 288 F.3d 163, 177 (5th Cir. 2002). Additionally, the
record shows that Sanford did not merely contest the legal conclusion that he
occupied a leadership role, but denied facts in the PSR and addenda that
indicated Sanford had a more substantial role in the counterfeiting operation
than he admitted. See United States v. Patino-Cardenas, 85 F.3d 1133, 1136
(5th Cir. 1996). Likewise, while Sanford contends that he merely misstated the
dates of his involvement in the counterfeiting scheme, the record shows that he


                                        2
    Case: 12-10859    Document: 00512317153    Page: 3   Date Filed: 07/23/2013

                                No. 12-10859

denied consistently that he was involved in the scheme during the dates noted
in the PSR.
      The PSR and addenda – which set forth information that was obtained
from investigative reports and interviews – were deemed reliable by the
probation officer, and Sanford did not produce any evidence to refute this
finding of reliability or otherwise adduce evidence to rebut the PSR’s factual
findings regarding his role in the scheme and the length of his involvement;
Sanford did not satisfy his burden of disproving the descriptions of the nature
and extent of his role. See United States v. Ruiz, 621 F.3d 390, 396 (5th Cir.
2010). The district court was entitled to rely upon the PSR and addenda and
to adopt their version of the facts rather than Sanford’s contrary assertions.
See id.; United States v. Spires, 79 F.3d 464, 467 (5th Cir. 1996). Sanford
therefore has not demonstrated that the district court’s decision not to grant
him acceptance of responsibility was “without foundation.” See Juarez-Duarte,
513 F.3d at 211.
      Accordingly, the judgment of the district court is AFFIRMED.




                                      3